     Case 1:17-bk-10378-VK          Doc 257 Filed 11/02/20 Entered 11/02/20 15:45:03                 Desc
                                     Main Document     Page 1 of 3


 1   Howard M. Ehrenberg
     333 South Grand Ave. Suite 3400
 2   Los Angeles, CA 90071
 3   Telephone: (213) 626-2311
     hehrenberg@sulmeyerlaw.com
 4
      Chapter 7 Trustee
 5
 6                               UNITED STATES BANKRUPTCY COURT

 7                                CENTRAL DISTRICT OF CALIFORNIA
 8                                  SAN FERNANDO VALLEY DIVISION
 9
      In re:                                              )       Case No. 1:17-bk-10378 VK
10                                                        )
      KANDY KISS OF CALIFORNIA, INC.                      )       Chapter 7
11                                                        )
12                                                        )       NOTICE TO PROFESSIONALS TO
                                                          )       FILE APPLICATIONS FOR
13                                                        )       COMPENSATION
                           Debtor(s)                      )
14                                                        )       [No Hearing Required]
15             TO THE UNITED STATES BANKRUPTCY COURT - ASSET CLOSING SECTION,
16    THE UNITED STATES TRUSTEE, THE ATTORNEY FOR THE DEBTOR, AND TO EVERY
17
      PROFESSIONAL PERSON ENTITLED TO CLAIM COMPENSATION PAYABLE AS AN
18
      ADMINISTRATIVE EXPENSE TO THE ESTATE:
19
               YOU ARE HEREBY NOTIFIED that the Chapter 7 Trustee is prepared to file a Final
20
      Report and Account.
21
               Professional persons are notified that the last day for filing applications for compensation is
22
      21 days after the mailing of this notice pursuant to Local Bankruptcy Rule 2016-1(c)(4)(B).
23
      Dated: November 2, 2020
24                                                        /s/ Howard M. Ehrenberg
                                                          Howard M. Ehrenberg
25
                                                          Chapter 7 Trustee
26
27
28
        Case 1:17-bk-10378-VK                   Doc 257 Filed 11/02/20 Entered 11/02/20 15:45:03                                      Desc
                                                 Main Document     Page 2 of 3



                                       PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is 333
South Grand Avenue, Suite 3400, Los Angeles, CA 90071-1406.

A true and correct copy of the foregoing document entitled (specify): NOTICE TO PROFESSIONALS TO FILE
APPLICATION FOR COMPENSATION will be served or was served (a) on the judge in chambers in the form and
manner required by LBR 5005-2(d); and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On
November 2, 2020 I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that
the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated
below:

Jessica L Bagdanov jbagdanov@bg.law, ecf@bg.law
Bernard D Bollinger bbollinger@buchalter.com, IFS_filing@buchalter.com;smartin@buchalter.com
Peter M Bransten pbransten@glaserweil.com, dsanchez@glaserweil.com
Lynn Brown notices@becket-lee.com
Russell Clementson russell.clementson@usdoj.gov
Alan J Cohen acohen@cohenlawla.com
Cynthia M Cohen ccohen@brownwhitelaw.com
Howard M Ehrenberg (TR) ehrenbergtrustee@sulmeyerlaw.com,
ca25@ecfcbis.com;C123@ecfcbis.com;hehrenberg@ecf.inforuptcy.com
Beth Gaschen bgaschen@wgllp.com,
kadele@wgllp.com;vrosales@wgllp.com;cbmeeker@gmail.com;cyoshonis@wgllp.com;lbracken@wgllp.com
Jeffrey I Golden jgolden@wgllp.com,
kadele@wgllp.com;vrosales@wgllp.com;cbmeeker@gmail.com;lbracken@wgllp.com
Steven T Gubner sgubner@bg.law, ecf@bg.law
Sandra Khalili skhalili@rpblaw.com, maltamirano@rpblaw.com
Paul J Kurtzhall paul@hkwllp.com, scottm@hkwllp.com;G66353@notify.cincompass.com
Matthew A Lesnick matt@lesnickprince.com, matt@ecf.inforuptcy.com;jmack@lesnickprince.com
Daniel A Lev dlev@sulmeyerlaw.com, ccaldwell@sulmeyerlaw.com;dlev@ecf.inforuptcy.com
Lloyd S Mann lmann@mannzarpas.com
Susan I Montgomery susan@simontgomerylaw.com,
assistant@simontgomerylaw.com;simontgomerylawecf.com@gmail.com;montgomerysr71631@notify.bestcase.com
Kurt Ramlo kr@lnbyb.com, kr@ecf.inforuptcy.com
Howard D Ruddell , lorena.lazheztter@faegrebd.com
Robyn B Sokol ecf@bg.law, rsokol@bg.law
United States Trustee (SV) ustpregion16.wh.ecf@usdoj.gov

                                                                                        Service information continued on attached page.

2. SERVED BY UNITED STATES MAIL:
On November 2, 2020 , I served the following persons and/or entities at the last known addresses in this bankruptcy case
or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail, first
class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge
will be completed no later than 24 hours after the document is filed.

The Honorable Victoria Kaufman
United States Bankruptcy Court
Central District of California
21041 Burbank Boulevard, Suite 354
Woodland Hills, CA 91367
                                                                                        Service information continued on attached page.

          This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.
August 2009                                                                                                                         F 9013-3.1
        Case 1:17-bk-10378-VK                   Doc 257 Filed 11/02/20 Entered 11/02/20 15:45:03                                      Desc
                                                 Main Document     Page 3 of 3


3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) November 2, 2020 , I served
the following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.

Daniel Lev, Esq. dlev@sulmeyerlaw.com
Howard B. Grobstein, CPA hgrobstein@gtllp.com
Steven T. Gubner, Esq. sgubner@bg.law
Michael C. Baum, Esq. mbaum@rpblaw.com
Richard M. Pachulski, Esq. rpachulski@pszjlaw.com
Jeffrey W. Dulberg, Esq. jdulberg@pszjlaw.com
                                                                                        Service information continued on attached page.

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.



 November 2, 2020                        Lupe Cortez                                           /s/ Lupe Cortez
 Date                                    Printed Name                                          Signature




          This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.
August 2009                                                                                                                         F 9013-3.1
